                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    In re MICHAEL L. OVERTON, 071145-7,                  Case No. 19-cv-08412-CRB (PR)
                                   8                   Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9

                                  10

                                  11
                                              On December 26, 2019, the clerk filed as a new prisoner action a letter from plaintiff
                                  12
Northern District of California
 United States District Court




                                       complaining of “theft of zillions of dollars” and “custom glasses” at Atascadero State Hospital.
                                  13
                                       ECF No. 1 at 1, 2. On that same date, the court notified plaintiff in writing that the action was
                                  14   deficient because he did not file an actual complaint or pay the requisite filing fee or, instead,
                                  15   submit a signed and completed in forma pauperis (IFP) application. Plaintiff was advised that
                                  16   failure to file the requested items within 28 days would result in dismissal of this action.

                                  17          More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  18
                                       prejudice.
                                  19
                                              The clerk is instructed to close the file.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: February 5, 2020
                                  22
                                                                                           ______________________________________
                                  23
                                                                                           CHARLES R. BREYER
                                  24                                                       United States District Judge

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        OVERTON,
                                   7                                                          Case No. 3:19-cv-08412-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on February 5, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Michael L. Overton ID: #071145-7
                                       Atascadero State Hospital
                                  21   P.O. Box 7001
                                       Unit 30
                                  22   Atascadero, CA 93423-7001
                                  23

                                  24   Dated: February 5, 2020
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          2
